ACCEPTED
                                                                                                                     01-15-00783-CR
                                                                                                          FIRST COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                               12/23/2015 1:52:29 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                              CLERK

                                           NO.  01­15­00783­CR 
 
STATE OF TEXAS                                      §                 IN THE          FILED IN
                                                                               1st COURT OF APPEALS
                                                    §                              HOUSTON, TEXAS
V.                                                  §                 FIRST COURT 
                                                                               12/23/2015 1:52:29 PM
                                                    §                          CHRISTOPHER A. PRINE
                                                                                        Clerk
JUAN JIMENEZ                                        §                 OF APPEALS 
 
 
 
               MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 
 
TO THE HONORABLE JUSTICES OF SAID COURT: 
 
         Now  comes  Juan  Jimenez, Appellant in the above styled and numbered cause, and moves 
this  Court  to  grant  an  extension  of  time  to   file  appellant's  brief,  pursuant  to  Rule  38.6  of  the 
Texas Rules of Appellate Procedure, and for good cause shows the following: 
 
         1.      This  case  is  on  appeal  from   the  183rd  Judicial  District  Court  of  Harris  County, 
Texas. 
         2.      The  case  below   was  styled  the  STATE  OF  TEXAS  vs.  Juan  Jimenez,  and 
numbered 1408197. 
         3.      Appellant was convicted of Capital Murder. 
         4.      Appellant  was  assessed  a sentence of Life without Parole TDCJ­ID on August 19, 
2015. 
         5.      Notice of appeal was given on August 19, 2015. 
         6.      The  clerk's  record  was  filed  on  October  12,  2015;  the  reporter's  record  was  filed 
on October 15, 2015. 
         7.      The appellate brief is presently due on November 16, 2015. 
         8.      Appellant  requests  an  extension  of  time  of  30  days  from  the  present  date,  i.e. 
January 22, 2015. 
         9.      No extensions to file the brief have been received in this cause. 
         10.     Defendant is currently incarcerated. 
         11.     Appellant relies on the following facts as good cause for the requested extension: 
 
         Counsel  for  Appellant  is  a  sole  practitioner  who  must  make  appearances  in  county  and 
district court most every work day.  
                   
         WHEREFORE,  PREMISES  CONSIDERED,  Appellant  prays  that  this  Court  grant  this 
Motion  To  Extend  Time  to  File  Appellant's   Brief,  and  for  such  other  and  further  relief  as  the 
Court may deem appropriate. 
 
 
                                                                      Respectfully submitted, 
 
                                                                      JUAN M. CONTRERAS, JR. 
                                                                      102 S. LOCKWOOD 
                                                                      HOUSTON, TEXAS  77011 
                                                                      713/287­1209 
                                                                       
 
 
 
                                                                      By:​      Juan M. Contreras, Jr.
                                                                          /s/   ​
                                                                       JUAN M. CONTRERAS, JR. 
                                                                      State Bar No. 00787275 
                                                                      Attorney for Juan Jimenez 
                                                                       
                                                                       
 
 
                                      CERTIFICATE OF SERVICE 
                                                          
This  is  to  certify  that  on  December  23,  2015,  a true and correct copy of the  above and foregoing 
document  was  served  on  the  District  Attorney's  Office,  Harris  County,  1201  FRANKLIN, 
HOUSTON, TEXAS 77002, by hand delivery. 
 
 
 
 
                                                                    Juan M. Contreras, Jr.
                                                             /s/    ​
                                                             JUAN M. CONTRERAS, JR.